


109 HR 6028 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6028
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2006
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide grants to improve the infrastructure of elementary and
		  secondary schools.
	
	
		1.Grants for school
			 infrastructure improvementThe
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.) is amended by adding at the end the
			 following:
			
				XSCHOOL
				CONSTRUCTION, MODERNIZATION, AND INFRASTRUCTURE IMPROVEMENT
					10001.FindingsThe Congress finds the following:
						(1)There are 48,400,000 students in 95,726
				elementary and secondary public schools across the United States. The current
				Federal expenditure for education infrastructure is $12,000,000. The Federal
				expenditure per enrolled student for education infrastructure is less than 25
				cents. An appropriation of $22,000,000,000 would result in a Federal
				expenditure for education infrastructure of $454 per student per fiscal
				year.
						(2)The General
				Accounting Office in 1995 reported that the Nation’s elementary and secondary
				schools need approximately $112,000,000,000 to repair or upgrade facilities.
				Increased enrollments and continued building decay has raised this need to an
				estimated $200,000,000,000. Local education agencies, particularly those in
				central cities or those with high minority populations, cannot obtain adequate
				financial resources to complete necessary repairs or construction. These local
				education agencies face an annual struggle to meet their operating
				budgets.
						(3)According to a
				1991 survey conducted by the American Association of School Administrators, 74
				percent of all public school buildings need to be replaced. Almost one-third of
				such buildings were built prior to World War II.
						(4)The majority of
				the schools in unsatisfactory condition are concentrated in central cities and
				serve large populations of poor or minority students.
						(5)In the large cities
				of America, numerous schools still have polluting coal burning furnaces.
				Decaying buildings threaten the health, safety, and learning opportunities of
				students. A growing body of research has linked student achievement and
				behavior to the physical building conditions and overcrowding. Asthma and other
				respiratory illnesses exist in above average rates in areas of coal burning
				pollution.
						(6)According to a
				study conducted by the General Accounting Office in 1995, most schools are
				unprepared in critical areas for the 21st century. Most schools do not fully
				use modern technology and lack access to the information superhighway. Schools
				in central cities and schools with minority populations above 50 percent are
				more likely to fall short of adequate technology elements and have a greater
				number of unsatisfactory environmental conditions than other schools.
						(7)School facilities
				such as libraries and science laboratories are inadequate in old buildings and
				have outdated equipment. Frequently, in overcrowded schools, these same
				facilities are utilized as classrooms for an expanding school
				population.
						(8)Overcrowded
				classrooms have a dire impact on learning. Students in overcrowded schools
				score lower on both mathematics and reading exams than do students in schools
				with adequate space. In addition, overcrowding in schools negatively affects
				both classroom activities and instructional techniques. Overcrowding also
				disrupts normal operating procedures, such as lunch periods beginning as early
				as 10 a.m. and extending into the afternoon; teachers being unable to use a
				single room for an entire day; too few lockers for students, and jammed
				hallways and restrooms which encourage disorder and rowdy behavior.
						(9)School
				modernization for information technology is an absolute necessity for education
				for a coming CyberCivilization. The General Accounting Office has reported that
				many schools are not using modern technology and many students do not have
				access to facilities that can support education into the 21st century. It is
				imperative that we now view computer literacy as basic as reading, writing, and
				arithmetic.
						(10)Both the national
				economy and national security require an investment in school construction.
				Students educated in modern, safe, and well-equipped schools will contribute to
				the continued strength of the American economy and will ensure that our Armed
				Forces are the best trained and best prepared in the world. The shortage of
				qualified information technology workers continues to escalate and presently
				many foreign workers are being recruited to staff jobs in America.
						10002.PurposeThe purpose of this title is to provide
				Federal funds to enable local educational agencies to finance the costs
				associated with the construction, repair, and modernization for information
				technology of school facilities within their jurisdictions.
					10003.Federal
				assistance in the form of grants
						(a)Authority and
				Conditions for Grants
							(1)In
				generalTo assist in the construction, reconstruction,
				renovation, or modernization for information technology of elementary and
				secondary schools, the Secretary shall make grants of funds to State
				educational agencies for the construction, reconstruction, or renovation, or
				for modernization for information technology, of such schools.
							(2)Formula for
				allocationFrom the amount appropriated under section 10006 for
				any fiscal year, the Secretary shall allocate to each State an amount that
				bears the same ratio to such appropriated amount as the number of school-age
				children in such State bears to the total number of school-age children in all
				the States. The Secretary shall determine the number of school-age children on
				the basis of the most recent satisfactory data available to the
				Secretary.
							(b)Conditions for
				Receipt of Grants
							(1)ApplicationsIn
				order to receive a grant under this title, a State shall submit to the
				Secretary an application containing or accompanied by such information and
				assurances as the Secretary may require. Such applications shall specify the
				method by which the State educational agency will allocate funds to local
				educational agencies and the procedures by which projects will be selected for
				funding. Such applications shall contain assurances that such funds will only
				be provided if the State educational agency finds that such constructions will
				be undertaken in an economical manner, and that any such construction,
				reconstruction, renovation, or modernization is not or will not be of elaborate
				or extravagant design or materials.
							(2)PrioritiesIn
				approving projects for funding under this title, the State educational agency
				shall consider—
								(A)the threat the
				condition of the physical plant poses to the safety and well-being of
				students;
								(B)the demonstrated
				need for the construction, reconstruction, renovation, or modernization as
				based on the condition of the facility;
								(C)the age of the
				facility to be renovated or replaced;
								(D)whether the
				facility is eligible to receive education technology assistance from the
				National Education Technology Funding Corporation under section 708 of the
				Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 157); and
								(E)the needs related
				to preparation for modern technology.
								(3)Charter
				schoolsIn approving projects for funding under this title, the
				State educational agency shall ensure that a public charter school that
				constitutes a local educational agency under State law is eligible for
				assistance under the same terms and conditions as any other local educational
				agency.
							(c)Amount and
				Condition of GrantsA grant to a local educational agency may be
				in an amount not exceeding the total cost of the facility construction,
				reconstruction, renovation, or modernization for information technology, as
				determined by the State educational agency.
						10004.General
				provisionsThe Secretary shall
				take such action as may be necessary to ensure that all laborers and mechanics
				employed by contractors or subcontractors on any project assisted under this
				title—
						(1)shall be paid wages
				at rates not less than those prevailing on the same type of work on similar
				construction in the immediate locality as determined by the Secretary of Labor
				in accordance with the Act of March 31, 1931 (Davis-Bacon Act), as amended; and
						(2)shall be employed
				not more than 40 hours in any 1 week unless the employee receives wages for the
				employee’s employment in excess of the hours specified in paragraph (1) at a
				rate not less than one and one-half times the regular rate at which the
				employee is employed;
						but the
				Secretary may waive the application of this subsection in cases or classes or
				cases where laborers or mechanics, not otherwise employed at any time in the
				construction of such project, voluntarily donate their services without full
				compensation for the purpose of lowering the costs of construction and the
				Secretary determines that any amounts saved thereby are fully credited to the
				educational institution undertaking the construction.10005.DefinitionsAs used in this title:
						(1)SchoolThe
				term school means structures suitable for use as classrooms,
				laboratories, libraries, and related facilities, the primary purpose of which
				is the instruction of elementary and secondary school students.
						(2)StateThe
				term State includes the several States of the United States and the District of
				Columbia.
						10006.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title, $10,000,000,000 for
				fiscal year 2007 and a sum no less than this amount for each of the 4
				succeeding fiscal
				years.
					.
		
